Citation Nr: 1607740	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of right shoulder and trapezius muscle strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the cervical spine, claimed as C4-C5-C6 disc herniations.

3.  Entitlement to service connection for disability of the cervical spine, including C4-C5-C6 disc herniations and residual scarring.

4.  Whether new and material evidence was presented to reopen a claim of entitlement to service connection for radiculopathy of the right upper extremity.

5.  Entitlement to service connection for a neurological disability of the right upper extremity, to include carpal tunnel syndrome and radiculopathy. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1983, and was honorably discharge for this period of service.  He reenlisted on September 20, 1983, and was discharged under other than honorable conditions on March 19, 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran requested a Board hearing, but withdrew this request in writing.

It is noted that the RO, in the May 2013 rating decision, separately adjudicated the issues of whether new and material evidence was submitted to reopen a previously denied claim for a cervical spine disorder and whether service connection was warranted for residual scarring.  While the May 2013 notice of disagreement listed the issue as C4-C5-C6 disc herniated residual scarring and the May 2014 statement of the case listed the issue as such, the Veteran elaborated in the notice of disagreement that he had an injury which resulted in claimed disabilities.  In light of the Veteran's assertions and as the cervical spine disorder must be service-connected in order for service connection for associated scarring to be granted, both issues are before the Board.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).

The issues of entitlement to a compensable evaluation for residuals of right shoulder and trapezius muscle strain, entitlement to service connection for disability of the cervical spine, claimed as C4-C5-C6 disc herniations and residual scarring, and entitlement to service connection for a neurological disability of the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1992 decision, the AOJ denied the Veteran's claim for service connection of C4-C5-C6 disc herniations and radiculopathy of C6, and following notice of this decision, the Veteran did not perfect his appeal by filing a Substantive Appeal.

2.  An October 1999 rating decision declined to reopen the claim service connection for a cervical disorder.  The Veteran did not file a notice of disagreement within one year of the rating decision.

2.  Evidence received since the final decisions relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The AOJ's July 1992 and October 1999 decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received, the claims for service connection for a cervical spine disorder and radiculopathy of the right upper extremity are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In the July 1992 rating decision, the AOJ denied the claim for service connection of C4-C5-C6 disc herniations and for nerve damage to the right arm diagnosed as C6 radiculopathy.  The AOJ denied the claim on the grounds that the service treatment records were negative for the conditions and as the Veteran's service-connected right shoulder did not cause the diagnosed disorders.  

The Veteran filed a Notice of Disagreement (NOD) to the July 1992 decision, received by the AOJ in January 2013.  A Statement of the Case (SOC) was issued to the Veteran in February 1993.  The Veteran did not file a Substantive Appeal, and the AOJ did not continue the appeal.   See 38 C.F.R. § 20.302(b); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Accordingly, this determination is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the July 1992 rating, the evidence of record consisted of the Veteran's service treatment records, outpatient records from the Kansas City VA Medical Center (VAMC), and a report of VA examination dated in July 1985. The Veteran's service treatment records reflected injury to the right shoulder in his first period of eligible service.  The service treatment records do not show the assessment of a disability of the cervical spine, although they do indicate complaints of pain radiating to the neck related to shoulder strain.  See e.g. February 26,1985 STR, reflecting deltoid strain.  The July 1985 VA examination report reflects the Veteran's complaints of neck pain; however, no cervical spine disability was assessed. Shoulder and trapezius strain were assessed, and X-rays of the neck were normal.   Disc herniations at C4-C5 and C5-C6 were shown by MRI in April 1992.  As outlined above, the AOJ denied the claim, finding that the cervical disc herniations and diagnosed radiculopathy were not shown in service or secondary to the service-connected shoulder strain.  

In October 1999, the RO denied reopening of the cervical spine disorder finding that new and material evidence had not been submitted and notified the Veteran of the decision and of his appellate rights.  A June 1999 examination report indicated that the Veteran had post-traumatic degenerative arthritis of the cervical spine, herniated nucleus at C6 with associated C6 radiculopathy, trapezius muscle spasm secondary to C6 radiculopathy and referred pain to the right shoulder and right arm secondary to C6 radiculopathy.  The Veteran indicated at that time that he injured his neck and trapezius muscles in February 1985.  The Veteran did not file a notice of disagreement or any evidence within one year of the decision and it is therefore final.

The Veteran now asserts that he injured his neck at the same time he injured his right shoulder in service.  See July 2014 VA Form 9 (Substantive Appeal).  In this regard, the Board notes that the Veteran argues that he did not have a cervical spine disability before the shoulder injury he received while enlisted.  He specifically describes that he hurt his neck when he served in Berlin, Germany.  Notably, the available service personnel records reflect that the Veteran served there during the aforementioned period of other than honorable service, which, as adjudicated by the AOJ in April 1986, is a bar to the payment of benefits.  See 38 C.F.R. § 3.12(a)(4).  

Although the Veteran has indicated that his neck disability stems from his other than honorable period of service, the Board notes that the service-connected right shoulder disability apparently relates to injury in November 1981 where he fell 50 feet, and has been service-connected with respect to the Veteran's honorable period of service.  In liberally construing the Veteran's reports that he injured his neck at the same time as the shoulder, the Board concludes that the Veteran's statement at least suggests that he may have injured his neck at the time he hurt his right shoulder in November 1981.  This evidence is new and material.  It relates to a possible nexus to an in-service event.  See Shade, supra.  Thus, the claim is reopened.  As the radiculopathy is claimed, in part, as secondary to the cervical spine disorder, it must also be reopened as there is now an indication from the Veteran that he injured his cervical spine during the first period of active service.  The underlying claims are addressed below.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for C4-C5-C6 disc herniations and radiculopathy and the claims are reopened; to this extent only is the appeal granted.


REMAND

The Veteran seeks a compensable evaluation for right shoulder and trapezius muscle strain.  That disability has been consistently evaluated under Diagnostic Code 5301, which provides for evaluation of muscle injuries to the trapezius.  See 38 C.F.R. § 4.73 (2015).  The record indicates that the Veteran has degenerative joint disease (DJD), i.e. arthritis, in the right shoulder as well.  See e.g. May 2012 VA examination report.  

The AOJ sought an opinion to address whether the DJD of the right shoulder was, in some manner, related to the service-connected trapezius muscle and shoulder strain.  An April 2013 VA opinion concludes that diagnosed degenerative osteoarthritis is a separate diagnosis from the right shoulder trapezius strain and is not related thereto.  The opinion cites to medical research that does not support the development of osteoarthritis as the result of a muscle strain.  The examiner did, however, seem to suggest that research indicated that a stiff joint could result in joint dysfunction and perhaps arthritis, citing to an example of a young athlete with an acute injury that developed the disease.  The report notes that the claims folder was not reviewed in conjunction with the offered opinion.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  It is also noted that the examiner did not provide any information concerning whether there is additional functional impairment in terms of additional loss of motion and, if so, to what degree.  Accordingly, another examination is warranted.

As noted above, the claim for service connection of disability of the cervical spine, claimed as C4-C5-C6 disc herniations, has been reopened.  A VA examination is necessary to decide this claim.  As noted above, the question of whether to reopen a claim is consistent with the necessity of obtaining a VA examination to decide a claim.  McLendon, supra.  As such, a VA examination is warranted.

Although the RO addressed cervical spine disc herniations and residual scarring separately, apparently because the new and material claim was not being reopened.   and the notice of disagreement addressed cervical spine disc herniation residual scarring, the Veteran asserted that an injury in service resulted in the disc herniation with scarring, therefore, both matters must be considered in order to address the Veteran's assertions.

It is noted that the RO separately adjudicated the issue of carpal tunnel syndrome of the right wrist in May 2013 and this matter has not been the subject of a notice of disagreement.  However, the Veteran asserted in his current claim that he sought service connection for lack of strength in the right arm and hand and in the substantive appeal that he was claiming nerve damage as a result of the injury in service which also affected his right shoulder.  As a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim, the claim for service connection for a neurological disorder affecting the right upper extremity has been recharacterized as shown on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Additional medical inquiry is warranted as indicated below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right shoulder and trapezius strain.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete electronic claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's right shoulder and his current range of motion in this joint, as well as identify and document any objective evidence of pain, weakness, catching, incoordination, fatigability, etc.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use and during flare-ups should be assessed in terms of additional degrees of limitation of motion.  If such is not possible, the examiner should explain why.

With respect to any assessed DJD of the right shoulder joint, the examiner is asked to address whether it is at least as likely as not that it is a manifestation of the right shoulder and trapezius strain, a progression thereof, or a change in diagnosis.  

The examiner is also advised that "when change is made of a previously assigned diagnosis or etiology must be kept in mind" and "[t]he aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted."  38 C.F.R. § 4.13.   Along these lines the examiner is also asked to comment on whether DJD of the right shoulder is a manifestation of the right shoulder and trapezius strain, a progression thereof, or a change in diagnosis.  See 38 C.F.R. § 4.13.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Schedule the Veteran for a peripheral nerves examination of the right upper extremity.  The examiner should review the electronic claims folder and indicate in the report that this was accomplished.  

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran has carpal tunnel syndrome that is aggravated (i.e., worsened) beyond the natural progress by the service-connected right shoulder disability.

The examiner is asked to address whether it is at least as likely as not that the Veteran has carpal tunnel syndrome or another neurological disorder affecting the right upper extremity that is due to an injury or disease incurred during the first period of active service (April 1980 to April 1983), to include as a result of the November 1981 injury which involved a fall of 50 feet.  

Also, does the Veteran currently have radiculopathy of the right upper extremity that is due to or aggravated by the cervical spine disorder.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed cervical spine disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion. Attention is directed to the service records disclosing a history of fall in 1981, resulting in injury to the right shoulder, for which service connection has been effectuated.

The examiner should address the following questions:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran has a cervical spine disability that is related to the period of service from April 1980 to April 1983, including a November 1981 injury therein?  

b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected disability of the right shoulder caused a cervical spine disability?

c) If it is determined that any assessed disability of the cervical spine was not caused by service-connected right shoulder disability, the examiner should opine whether it is at least as likely as not that any assessed disability of the cervical spine has been aggravated (that is, permanently worsened) by the service-connected right shoulder disability beyond natural progression.

d)  The examiner should also provide information concerning any scarring of the cervical area and whether it is at least as likely as not related to the period of service from April 1980 to April 1983, including a November 1981 injury therein.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) that considers any evidence associated with the claims file since the last SSOC, and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


